IN THE
                         TENTH COURT OF APPEALS



                                No. 10-12-00312-CV

                      IN RE ROBERT WALTER BONNER


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator, Robert Walter Bonner, filed a petition for writ of mandamus in the above

cause on August 28, 2012.     In this filing, relator seeks to compel respondent, the

Honorable Judge William Bosworth of the 413th Judicial District Court in Johnson

County, Texas, to exercise jurisdiction over property that was allegedly seized pursuant

to search warrants executed in June 2007.

      The Court, having examined and fully considered relator’s petition for writ of

mandamus, is of the opinion that relator has not established his entitlement to
mandamus relief; accordingly, relator’s petition should be denied.1                         Given this

disposition, all other pending motions in this matter are dismissed as moot.




                                                         AL SCOGGINS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 30, 2012
[OT06]




        1See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but it is
not required to do so.”).


In re Bonner                                                                                       Page 2